Citation Nr: 0932274	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for foraminal stenosis 
of the cervical spine.

2.  Entitlement to service connection for a deviated septum, 
claimed as a broken nose.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In March 2007, the Board denied claims for service connection 
for foraminal stenosis of the cervical spine, a deviated 
septum, and hyperlipidemia; and remanded a claim for service 
connection for hypertension to the RO.  The claims concerning 
the cervical spine and deviated septum were the subject of a 
June 2008 Joint Motion for Remand by the Veteran's then-
representative and the VA General Counsel (herein "the 
parties").  This motion was granted in a July 2008 order of 
the United States Court of Appeals for Veterans Claims 
(Court).  Accordingly, those two claims are again before the 
Board, as is the previously remanded hypertension claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Joint Motion for Remand, the parties observed that the 
claims file contains conflicting opinions from the same VA 
spine examiner, dated in December 2004 and May 2006.  The 
December 2004 opinion indicates that the Veteran's cervical 
spine condition was secondary to an in-service automobile 
accident, whereas the May 2006 opinion reflects that the 
current disorder was less likely than not caused by the 
accident.  While the latter VA examination report confirms 
that the examiner reviewed the claims file, he did not 
provide a rationale or any type of explanation for the change 
in his opinion.  The parties separately noted that the Board 
had previously not addressed inconsistencies in the Veteran's 
reported symptoms to the same examiner; he described symptoms 
since service in December 2004 but reported in May 2006 that 
he had developed no problems until approximately four or five 
years earlier.  The Board finds that, in order to reconcile 
these opinions and to properly address the Veteran's 
contentions, a further VA examination and etiology opinion 
are needed.

In the June 2008 Joint Motion for Remand, the parties also 
requested a reexamination in conjunction with the deviated 
septum claim.  A November 2004 VA upper respiratory 
examination report contains a notation of multiple episodes 
of nasal trauma in service, but the examiner did not 
specifically provide an opinion as to whether any current 
disability is etiologically related to service.  Rather, the 
examiner stated that the etiology of the Veteran's nasal 
septal deviation could not be formulated without speculation.  
A more definite etiology opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002).

As to the hypertension claim, the Veteran, in July 2009, 
submitted additional material to the Board, including a copy 
a material from the internet concerning diabetes and high 
blood pressure, a copy of a transcript of a webcast 
concerning understanding the link between hypertension and 
diabetes, and a copy of a Board decision, with a request to 
have the claim remanded back to the agency of original 
jurisdiction for review of this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2008).  

The Board also has concerns about the contents of the post-
remand March 2009 VA hypertension examination report; the 
report contains an opinion as to the claimed link between 
hypertension and type II diabetes mellitus, but the examiner 
did not address the remand instruction for an opinion about 
the relationship between hypertension and service, if any, 
except to note that hypertension was less likely than not 
related to Agent Orange exposure.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  The report is thus 
incomplete and will require a further opinion, either by the 
examiner (if available) or another qualified medical 
professional.  The Court has determined that a remand by the 
Board confers upon a claimant, as a matter of law, the right 
to compliance with remand orders.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  For these reasons, the 
hypertension claim will need to be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
spine examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed cervical spine 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service, specifically to include his June 
1970 motor vehicle accident.  The 
examiner should address the prior, and 
conflicting, VA examination opinions from 
December 2004 and June 2006 in rendering 
an opinion.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

2.  The Veteran should also be afforded a 
VA upper respiratory examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
deviated septum.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
deviated septum.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to any injury or 
disease from the Veteran's period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  The Veteran's claims file should also 
be furnished to the doctor who conducted 
the March 2009 VA hypertension 
examination, or to another qualified 
medical professional if he is not 
available, to determine the nature and 
etiology of the claimed hypertension.  
Following a review of the claims file, 
the medical professional should provide 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
claimed hypertension was first manifest 
in service or within one year thereafter.  
A complete rationale should be given for 
all opinions and conclusions expressed.

4.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

